Broyles, C. J.
1. The exclusion of certain love letters that the female alleged to have been seduced by the defendant wrote to á third person after the alleged seduction was not error. See, in this connection, Keller v. State, 102 Ga. 506 (7) (31 S. E. 92); Davis v. State, 31 Ga. App. 523 (3) (121 S. E. 136).
*356Decided May 14, 1924.
I. L. Oakes, 0. A. Nix, for plaintiff in error.
Pemberton Cooley, solicitor-general, Kelley & Kelley, contra.
2. The verdict was authorized by the evidence and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luke cmd Bloodworth, JJ., concur.